Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a method, claims 10-18 are directed to a system, and claims 19-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites: A computer implemented method, the method comprising: 
receiving, by a server system associated with a payment network, a pre-authentication request signal for a prospective e-commerce transaction for a payment card of a user, the pre-authentication request signal comprising a time data for an expected transaction time, a transaction amount data, a payment card data of the payment card and at least one transaction identifier data; 
electronically facilitating, by the server system, a pre-authentication of the prospective e-commerce transaction in response to receipt of the pre-authentication request signal, the pre-authentication based at least on performing a multi-factor pre-authentication; 
upon successful pre-authentication of the prospective e-commerce transaction, storing, by the server system, a pre-authenticated transaction data for the prospective e-commerce transaction; 
sending, by the server system, a notification signal of successful pre-authentication of the prospective e-commerce transaction to a user device; and 
processing, by the server system, the prospective e-commerce transaction at the expected transaction time based on a user input received using a user interface of an e-commerce application and upon successfully verifying the pre-authenticated transaction data.
(Additional element(s) emphasized in bold)
The above claim describes a process of receiving a pre-authentication request for a future transaction comprising expected transaction time, amount, payment account information, and a transaction identifier; facilitating pre-authentication of the future transaction; storing pre-authenticated transaction information for the future transaction; notifying a user of successful pre-authentication; and processing and verifying the transaction at the expected time using the pre-authenticated transaction information. Therefore, claim 1 is directed to the abstract idea of pre-authorizing transaction which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a computer/server system, signals, e-commerce transactions, “electronically facilitating a pre-authentication,” user device, and user interface of an e-commerce application merely use a computer as a tool to perform an abstract idea. The use of signals, e-commerce transactions, “electronically facilitating a pre-authentication,” and user interface of an e-commerce application does no more than generally link the abstract idea to a particular field of use and the use of processors/computers (i.e. server system, user device) as tools to implement and/or automate the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of a computer/server system, signals, e-commerce transactions, “electronically facilitating a pre-authentication,” user device, and user interface of an e-commerce application do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of signals, e-commerce transactions, “electronically facilitating a pre-authentication,” and user interface of an e-commerce application does no more than generally link the abstract idea to a particular field of use and the use of a server system and user device does no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of pre-authorizing transactions with computers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9 do no more than further describe characteristics of data (e.g. information included in the various signals) and/or additional steps for performing or reversing pre-authentication of transactions. Furthermore, the additional elements of issuer server, further signals, acquirer server, and wallet application do no more than continue to generally link the abstract idea to particular field of use and/or use computers/processors to implement and/or automate the abstract idea. As such, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of pre-authorizing transactions holds true for claims 10-20 as well, with the additional elements of memory and processor merely using a processor/computer as a tool to implement the abstract idea. Therefore, claims 10-20 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 11 recites, “...wherein the issuer server is configured to perform the multi-factor pre-authentication of the prospective e-commerce transaction, verify the payment card data and the transaction amount data, and debit a transaction amount from an issuer account of the user.” However, claim 10, from which claim 11 depends, is directed to “A server system in a payment network comprising: a communication interface...a memory...and a processor communicably coupled to the communication interface...”. Therefore, as the issuer server is not a part of the server system of claim 10, the scope of claim 11 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Likewise, claim 14 recites, “...the acquirer server configured to credit a purchase amount from the transaction amount to a merchant account.” As the acquirer server is also not a part of the server system of claim 10, the scope of claim 14 is also unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 12-13 and 15 are also rejected due to their dependence on at least claim 11 and/or 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 2015/0206142 "Kurian") in view of Narainsamy et al. (WO 2011/063432 A2 "Narainsamy").
Regarding claims 1 and 10, Kurian discloses: A computer implemented method and server system, comprising: receiving, by a server system associated with a payment network, a pre-authentication request signal for a prospective e-commerce transaction for a payment card of a user, the pre-authentication request signal comprising a time data for an expected transaction time, a transaction amount data, a payment card data of the payment card and at least one transaction identifier data (Fig. 1-2, 0025-0026, 0037, 0086-0088);
electronically facilitating, by the server system, a pre-authentication of the prospective e-commerce transaction in response to receipt of the pre-authentication request signal (Fig. 7, 0086-0089)...
upon successful pre-authentication of the prospective e-commerce transaction, storing, by the server system, a pre-authenticated transaction data for the prospective e-commerce transaction (Fig. 7, 0089);
sending, by the server system, a notification signal of successful pre-authentication of the prospective e-commerce transaction to a user device (Fig. 7, 0090);
and processing, by the server system, the prospective e-commerce transaction at the expected transaction time based on a user input received using a user interface of an e-commerce application and upon successfully verifying the pre-authenticated transaction data (Fig. 7, 0039, 0088, 0091-0097).
Kurian does not disclose: ...the pre-authentication based at least on performing a multi-factor pre-authentication;
However, in the same field of endeavor, Narainsamy discloses: electronically facilitating, by the server system, a pre-authentication of the prospective e-commerce transaction in response to receipt of the pre-authentication request signal, the pre-authentication based at least on performing a multi-factor pre-authentication (Fig. 1, Page 3-4 "Disclosure of the Invention," Page 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 10 disclosed by Kurian by including multi-factor pre-authentication as disclosed by Narainsamy. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 7 and 16, Kurian in view of Narainsamy discloses all limitations of claims 1 and 10. Kurian further discloses: wherein the pre-authenticated transaction data comprises the time data for the expected transaction time, the transaction amount data, the payment card data of the payment card and the at least one transaction identifier data and wherein the at least one transaction identifier data is one of a merchant ID, a prospective e-commerce transaction reference number, an e-commerce application login ID of the user, a wallet application login ID of the user, an e-commerce application Universal Resource Locator (URL), and a wallet application URL (0086-0089).
Regarding claims 8 and 17, Kurian in view of Narainsamy discloses all limitations of claims 1 and 10. Kurian further discloses: wherein the pre-authentication request signal is received from the e-commerce application for the prospective e- commerce transaction (Fig. 2, 0025-0026, 0039).
Regarding claims 9 and 18, Kurian in view of Narainsamy discloses all limitations of claims 1 and 10. Kurian further discloses: wherein the pre-authentication request signal is received from one of a payment application facilitated by the server system and a wallet application (Fig. 2, 0031-0033).
Claims 2-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Narainsamy as applied to claims 1 and 10 above, and further in view of Burdett et al. (US 2012/0173423 "Burdett").
Regarding claims 2 and 11, Kurian in view of Narainsamy discloses all limitations of claims 1 and 10. Kurian further discloses: sending the transaction amount data and the payment card data of the payment card to an issuer server (Fig. 1-2, 0025-0026, 0037, 0039)...
Narainsamy further discloses: ...wherein the issuer server is configured to perform the multi-factor pre-authentication of the prospective e-commerce transaction, verify the payment card data and the transaction amount data (Fig. 1, Page 3-4 "Disclosure of the Invention," Page 6)...
Kurian in view of Narainsamy does not disclose: ...and debit a transaction amount from an issuer account of the user;
and upon receiving the notification signal of successful pre-authentication of the prospective e-commerce transaction from the issuer server, holding the transaction amount for processing a pre-authenticated prospective e-commerce transaction at the expected transaction time.
However, in the same field of endeavor, Burdett discloses: sending the transaction amount data and the payment card data of the payment card to an issuer server...and debit a transaction amount from an issuer account of the user (Fig. 5a, Fig. 8a, 0056, 0083, 0113);
and upon receiving the notification signal of successful pre-authentication of the prospective e-commerce transaction from the issuer server, holding the transaction amount for processing a pre-authenticated prospective e-commerce transaction at the expected transaction time (Fig. 5a, 0056, 0084).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 2 and 11 disclosed by Kurian in view of Narainsamy by including debiting from an issuer account of the user and holding the transaction amount as disclosed by Burdett. One of ordinary skill in the art would have been motivated to make this modification to prevent use of reserved/held funds (Burdett 0083).
Regarding claims 3 and 12, Kurian in view of Narainsamy and Burdett discloses all limitations of claims 2 and 11. Burdett further discloses: electronically facilitating reversal of the transaction amount, if the user input is not received using the user interface of the e-commerce application to process the pre-authenticated prospective e-commerce transaction at the expected transaction time (Fig. 5b-5c, 0064, 0085, 0089);
Narainsamy further discloses: and sending a transaction amount reversal response signal to the user device (Fig. 1, Page 6 "A message 30 may be transmitted from the financial institution to the vendor to this effect. A further message 31 may be transmitted to the mobile phone to confirm the pre­-authentication. The application may further include a cancelation option 32 which a user may select at any time to cancel a pre-authorised transaction. This cancellation message may follow the same route as an authorization."[emphasis added]).
Regarding claims 4 and 13, Kurian in view of Narainsamy and Burdett discloses all limitations of claims 2 and 11. Kurian further discloses: receiving an e-commerce transaction request signal to process the pre-authenticated prospective e-commerce transaction at the expected transaction time, wherein the e-commerce transaction request signal is generated based on the user input received using the user interface of the e-commerce application and wherein the e-commerce transaction request signal comprises a purchase amount data and the at least one transaction identifier data (Fig. 2, Fig. 7, 0039, 0093).
Regarding claims 5 and 14, Kurian in view of Narainsamy and Burdett discloses all limitations of claims 4 and 13. Kurian further discloses: verifying the pre-authentication of the prospective e-commerce transaction using the pre-authenticated transaction data (Fig. 7, 0088, 0091-0097).
Burdett further discloses: and sending a successful verification notification signal of the pre-authentication of the prospective e-commerce transaction to an acquirer server, the acquirer server configured to credit a purchase amount from the transaction amount to a merchant account (Fig. 5a-5b, 0058, 0064, 0085).
Regarding claims 6 and 15, Kurian in view of Narainsamy and Burdett discloses all limitations of claims 5 and 14. Narainsamy further discloses: receiving a balance amount reversal request signal ("cancellation message") from the user device (Fig. 1, Page 6 "The application may further include a cancelation option 32 which a user may select at any time to cancel a pre-authorised transaction. This cancellation message may follow the same route as an authorization.").
Burdett further discloses: and electronically facilitating reversal of a balance amount calculated from a difference of the transaction amount and the purchase amount (Fig. 5b-5c, 0064, 0085, 0089).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 2015/0206142 "Kurian") in view of Burdett et al. (US 2012/0173423 "Burdett").
Regarding claim 19, Kurian discloses: A computer implemented method, the method comprising: receiving, by a server system associated with a payment network, an e-commerce transaction request signal to process a pre-authenticated e-commerce transaction, the e-commerce transaction request signal generated based on a user input received using a user interface of an e- commerce application, wherein the e-commerce transaction request signal comprises a purchase amount data and at least one transaction identifier data and wherein a pre-authentication of an e-commerce transaction for a payment card of a user is electronically facilitated based on receiving a pre-authentication request signal at a previous time (Fig. 2, Fig. 7, 0025-0026, 0037, 0039, 0086-0089, 0093);
verifying, by the server system, the pre-authentication of the e-commerce transaction using a pre-authenticated transaction data, the pre-authentication transaction data comprising the at least one transaction identifier data (Fig. 7, 0088, 0091-0097);
	Kurian does not disclose: and processing, by the server system, the pre-authenticated e-commerce transaction by crediting a purchase amount to a merchant account, wherein the purchase amount is credited from a transaction amount prepaid at the previous time for pre-authenticating the e-commerce transaction.
	However, in the same field of endeavor, Burdett discloses: and processing, by the server system, the pre-authenticated e-commerce transaction by crediting a purchase amount to a merchant account, wherein the purchase amount is credited from a transaction amount prepaid at the previous time for pre-authenticating the e-commerce transaction (Fig. 5a-5b, 0058, 0064, 0085).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 disclosed by Kurian by including crediting a merchant account from a prepaid transaction amount as disclosed by Burdett. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurian in view of Burdett as applied to claims 19 above, and further in view of Narainsamy et al. (WO 2011/063432 A2 "Narainsamy").
Regarding claim 20, Kurian in view of Burdett discloses all limitations of claim 19. Kurian further discloses: wherein the pre-authentication request signal comprises a time data for an expected transaction time, a transaction amount data, a payment card data of the payment card and the at least one transaction identifier data (0086-0088)...
Kurian in view of Burdett does not disclose: ...and wherein pre-authenticating the e-commerce transaction comprises performing a multi-factor pre-authentication.
However, in the same field of endeavor, Narainsamy discloses: ...and wherein pre-authenticating the e-commerce transaction comprises performing a multi-factor pre-authentication (Fig. 1, Page 3-4 "Disclosure of the Invention," Page 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 disclosed by Kurian in view of Burdett by including multi-factor pre-authentication as disclosed by Narainsamy. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hrabosky (US 2009/0070265) discloses a system for pre-authorization of debit card transactions up to a pre-determined amount exceeding a transaction value and providing cashback funding with the difference between the final transaction amount and pre-determined amount.
Birukov et al. (US 2018/0181963) discloses methods and systems for pre-authorization of future transactions using a payment card at a specific time and of a specific amount. Birukov further discloses authenticating the user and pre-authorizing said transactions through biometrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685